Citation Nr: 0700806	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-16 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left varicocele.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle condition.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye condition.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip condition.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left inguinal hernia.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for genital herpes.  

8.  Entitlement to service connection for a left varicocele.  

9.  Entitlement to service connection for genital herpes.  

10.  Entitlement to an initial compensable evaluation for 
tension headaches. 

11.  Entitlement to an initial compensable evaluation for a 
left testicular cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975 and from November 1980 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and February 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The June 2000 rating 
decision, in pertinent part, granted service connection for 
tension headaches and a left testicular cyst, each evaluated 
as noncompensable, effective in April 1999.  The February 
2003 rating decision, in pertinent part, denied service 
connection for a skin condition and a left varicocele, and 
confirmed previous denials of service connection for a 
bilateral ankle pain, an eye condition, right hip pain, a 
left inguinal hernia, and genital herpes.  

The Board notes that in a November 24, 1999 rating decision, 
the RO denied service connection for a skin condition, 
bilateral ankle pain, an eye condition, right hip pain, a 
left varicocele, a left inguinal hernia, and genital herpes 
on the basis that the claims were not well grounded under the 
law then in effect.  As the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), pursuant to Section 
7 of the Veterans Claims Assistance Act of 2000 (VCAA), if a 
claim that was denied as not well grounded and becomes final 
between July 14, 1999 and November 9, 2000, is reconsidered 
de novo in light of the enactment of the VCAA, the claim is 
readjudicated as if the previous denial had not been made.  
Id. at 1343-44.  

In this case, the veteran submitted a timely notice of 
disagreement (NOD) with the November 24, 1999 rating 
decision.  He was issued a statement of the case (SOC) in 
June 2000.  The veteran submitted a Form 9 (substantive 
appeal) in December 2000.  This substantive appeal was not 
timely because it was not submitted within one year of the 
November 1999 rating decision or 60 days from the date of the 
SOC as required by 38 C.F.R. § 20.302 (2006).  As such, and 
because the RO closed his appeal, the November 1999 rating 
decision became final on November 24, 2000.  38 U.S.C.A. 
§ 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

Because the denial of service connection for a skin 
condition, bilateral ankle pain, an eye condition, right hip 
pain, a left varicocele, a left inguinal hernia, and genital 
herpes became final after November 9, 2000, the provision 
allowing for readjudication of the claims without the need 
for new and material evidence is not applicable in this case.  
Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

A December 2001 deferred rating decision indicated that the 
claims denied in the November 1999 rating decision should be 
readjudicated pursuant to the VCAA.  Thus, the February 2003 
rating decision readjudicated the service connection claims 
on appeal.  Despite the fact that the February 2003 rating 
decision discussed the merits of the underlying service 
connection claims, the Board must make independent 
determinations as to whether new and material evidence has 
been presented before reaching the merits of the service 
connection claims and, so, the claims of entitlement to 
service connection on appeal have been characterized as 
indicated on the first page of this decision.  

In May 2004 and December 2005, subsequent to issuance of the 
SOC, the veteran submitted evidence pertinent to his claims.  
In his November 2006 written brief presentation, the 
veteran's representative waived the right to have this 
additional evidence referred to the agency of original 
jurisdiction (AOJ) for review.  Therefore, the Board will 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2006).  

The reopened claims of entitlement to service connection for 
a skin condition, bilateral ankle condition, eye condition, 
right hip condition, and left inguinal hernia, and the claims 
for initial compensable evaluations for tension headaches and 
a left testicular cyst are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The November 1999 rating decision, which denied the 
claims of entitlement to service connection for a skin 
condition, left varicocele, bilateral ankle condition, eye 
condition, right hip condition, left inguinal hernia, and 
genital herpes is final.  

2.  Evidence pertaining to the claims of entitlement to 
service connection for a skin condition, left varicocele, 
bilateral ankle condition, eye condition, right hip 
condition, and genital herpes received since the November 
1999 rating decision is not cumulative or redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claims.  

3.  Evidence pertaining to the claim of entitlement to 
service connection for a left inguinal hernia received since 
the November 1999 rating decision is neither cumulative nor 
redundant, relates to a previously unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  There is no medical evidence of a current left 
varicocele.    

5.  The competent medical evidence is to the effect that the 
veteran has current genital herpes that are etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which denied service 
connection for a skin condition, left varicocele, bilateral 
ankle condition, eye condition, right hip condition, left 
inguinal hernia, and genital herpes, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The evidence submitted since the November 1999 rating 
decision pertaining to the claims of entitlement to service 
connection for a skin condition, left varicocele, bilateral 
ankle condition, eye condition, right hip condition, and 
genital herpes is new and material, and those claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  The evidence submitted since the November 1999 rating 
decision pertaining to the claim of entitlement to service 
connection for a left inguinal hernia is new and material, 
and that claim is reopened.  38 U.S.C.A. §§ 5108, 7015; 
38 C.F.R. § 3.156(a) (2006).  

4.  A left varicocele was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  Service connection for genital herpes is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the applications to reopen the 
claims for service connection, and the favorable decision in 
regard to the reopened claim of entitlement to service 
connection for genital herpes, further notice or assistance 
is unnecessary to aid the veteran in substantiating these 
claims.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

As directed by a December 2001 deferred rating decision, the 
RO sent the veteran a VCAA letter informing him of the 
information and evidence required to establish service 
connection for a left varicocele.  This VCAA letter satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain service 
records and medical records but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the VCAA letter 
asked the veteran to send the information describing 
additional evidence he wanted VA to obtain on his behalf, or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, 
although the VCAA letter appears in the claims file prior to 
the February 2003 rating decision, the letter itself is 
undated.  Even if the letter had a timing deficiency, such 
deficiency would be remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The April 2004 
SOC considered the claim based on all the evidence of record.  
This readjudication acted to remedy any timing defect.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
While the VCAA letter provided notice of the information and 
evidence needed to substantiate the service connection claim, 
it did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records from his second period 
of service and VA treatment records have been associated with 
the claims file.  While the service medical records from the 
veteran's first period of service have not been associated 
with the claims file, the Board finds that, as the claim is 
being denied because there is no competent evidence of a 
current left varicocele disability, which cannot be 
demonstrated in the service medical records, remand would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is 
thus not appropriate.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

In addition, the Board notes that the service medical records 
from the first period of service are not pertinent to the 
claim for service connection for a left varicocele, as the 
veteran himself reported in his September 1999 claim that the 
onset of this condition was in 1997.  Even were the service 
medical records from the first period of service to include 
findings of a left varicocele, service connection requires a 
current disability shown at the time of the claim, and not at 
some time in the past.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  As such, the finding of a left varicocele during 
the first period of service could not satisfy the requirement 
of a current disability.  

The veteran has not been afforded a VA compensation and 
pension examination to evaluate the claimed left varicocele.  
He has, however, undergone VA outpatient treatment that 
included all necessary diagnostic testing and evaluations.  
Inasmuch as this evaluation did not reveal a varicocele, and 
there is no other competent finding of a current left 
varicocele, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that a VA examination 
is not necessary.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  New and Material Evidence

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for a 
skin condition, bilateral ankle condition, eye condition, 
right hip condition, left varicocele, left inguinal hernia, 
and genital herpes in a November 1999 rating decision.  That 
denial was based on the fact that, although there was 
evidence of treatment of these conditions in service, there 
was no evidence of permanent residual or chronic disability 
subject to service connection as shown by the service medical 
records or demonstrated by evidence following service.  

Of record at the time of the November 1999 rating decision 
were the veteran's service medical records for the second 
period of service.  These records included complaints 
regarding and treatment for a persistent rash and pruritis, 
tinea versicolor, lichen simplex chronicus, bilateral 
testicular masses, bilateral calcifications in the Achilles 
tendons, pterygiums in both eyes, with excision, complaints 
of pain in the right hip with X-ray evidence of mild 
degenerative changes, and a report of recent genital herpes 
at the veteran's retirement physical.  

Also of record at the time of the November 1999 rating 
decision was a February 1976 VA examination which included an 
impression of a left inguinal hernia, VA treatment records 
from April 1977 to September 1979 reflecting treatment for a 
left inguinal hernia, an October 1979 report of accidental 
injury, indicating active duty injury in Fort Drum, New York 
in July 1979, and August 1979 VA hospital records indicating 
left herniorrhaphy.  

Although the veteran initiated an appeal of the November 1999 
rating decision, as discussed in the introduction, he did not 
submit a timely substantive appeal.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been issued, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A rating action from which an appeal is 
not perfected is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Although the December 2000 substantive appeal was not timely, 
it did express a desire for service connection for a skin 
condition, bilateral ankle condition, eye condition, right 
hip pain, and genital herpes.  In a statement received with 
the untimely substantive appeal, the veteran expressed his 
desire for service connection for a left varicocele.  As 
such, these December 2000 communications express the 
veteran's desire to reopen his claims of entitlement to 
service connection for these conditions.  While the veteran 
did not express a desire to reopen his claim of entitlement 
to service connection for a left inguinal hernia, the 
December 2001 deferred rating decision indicates that VA 
undertook readjudication of this, along with the other 
service connection claims currently on appeal.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

On August 29, 2001, 38 C.F.R. § 3.156 revised the standard 
for finding new and material evidence.  This change in the 
law is applicable to claims filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).   

As revised, "new evidence" means evidence not previously 
submitted to VA decisionmakers; "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

As the veteran expressed a desire to reopen the claims for 
service connection for a skin condition, left varicocele, 
bilateral ankle condition, eye condition, right hip 
condition, and genital herpes prior to August 29, 2001, the 
old definition of new and material evidence applies to those 
claims.  However, the new definition applies to the claim of 
entitlement to service connection for a left inguinal hernia.  

In regard to the claimed skin condition, evidence submitted 
since November 1999 includes a February 2000 VA treatment 
record with a diagnosis of lichen simplex chronicus.  This 
was diagnosed again in July 2001.  A March 2003 VA treatment 
record indicated a discolored rash over the anterior chest, 
and a September 2003 VA treatment record noted treatment for 
a pruritic eruption on the chest, with an assessment of 
nummular dermatitis on the upper abdomen.  

In regard to the claimed left varicocele, the veteran 
indicated in a December 2000 statement that the left 
varicocele was "limiting my life a lot."  The veteran is 
competent to report these symptoms of limitation.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Evidence regarding the claimed bilateral ankle condition 
associated with the claims file since November 1999 includes 
a March 2003 VA X-ray revealing findings in the right 
calcaneus associated with degenerative changes, prior trauma, 
or post inflammatory changes.  A September 2003 VA treatment 
record noted that the veteran presented with painful heels 
and treatment included a finding of impaired deep tendon 
reflexes in the ankles bilaterally.  An October 2003 X-ray of 
the bilateral calcaneous revealed a large enthesophyte 
emanating from the Achilles insertion on the posterior 
superior aspect of the right calcaneus with a similar but 
less pronounced finding on the left calcaneus.  VA treatment 
records also indicate that the veteran underwent right 
retrocalcaneal spur resection with reapproximation of 
Achilles tendon in February 2004.  VA treatment in March 2005 
again noted impaired deep tendon reflexes in the bilateral 
ankles.  

Evidence submitted since November 1999 pertaining to the 
claimed eye condition includes VA treatment records from 
November 2003 noting a history of pterygium surgery in each 
eye, with an assessment of hyperopia with presbyopia.  At VA 
treatment in August 2004 the veteran presented with 
complaints that his left eye was itchy and red and he was 
concerned that his pterygium was growing back.  The 
impression was pterygium in the left eye, hyperopia, and 
presbyopia.  In August 2005 the veteran complained of itching 
and hyperemia, and the impression was pterygium in the left 
eye and presbyopia with hyperopia in both eyes.  

Pertaining to the right hip, VA treatment records since 
November 1999 include an April 2002 X-ray revealing mild 
osteoarthritis of the hips bilaterally and a March 2003 X-ray 
revealing mild degenerative changes in the right hip.  

In regard to genital herpes, at VA examination in February 
2000, the veteran reported episodes of herpes, with his last 
episode in December 1999.  The diagnosis was herpes, 
asymptomatic today.  VA treatment records since November 1999 
include an October 2000 assessment of genital herpes.  At VA 
examination in April 2002 the examiner indicated that the 
veteran had a history of recurrent culture-proven herpes 
simplex type 2, also called genital herpes, that was first 
diagnosed in service, and that, while he had no active 
lesions, his history was very suggestive, at least as likely 
as not, of recurrent genital herpes.  

The above cited evidence indicates current diagnoses, or 
reported symptoms, of the claimed skin condition, left 
varicocele, bilateral ankle condition, eye condition, right 
hip condition, and genital herpes.  As the November 1999 
rating decision denied the service connection claims on the 
basis that there was no evidence of permanent residual or 
chronic disability, the evidence associated with the record 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus the claims of entitlement 
to service connection for a skin condition, left varicocele, 
bilateral ankle condition, eye condition, right hip 
condition, and genital herpes are reopened.  

In regard to the left inguinal hernia, evidence associated 
with the claims file includes an August 2003 statement in 
which the veteran indicated that a number of conditions, 
including his hernia, were incurred during active duty 
service, and were still present and still limiting and 
affecting his life.  In an April 2004 letter, the veteran 
again indicated that his left inguinal hernia was still 
troubling him.  The veteran is competent to report current 
symptoms of a left inguinal hernia and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

These statements by the veteran are new, in that they were 
not previously of record, and are material, in that they 
relate to previously unestablished elements of the claim, a 
current disability and a nexus between such current 
disability and service, and raise a reasonable possibility of 
substantiating the claim.  As such evidence submitted since 
November 1999 pertaining to the claimed left inguinal hernia 
is new and material, and the claim is reopened.  38 C.F.R. 
§ 3.156(a).  

III.  Left Varicocele

Service medical records include a notation of bilateral 
cystic testicular masses, left greater than right, at the 
veteran's October 1998 retirement physical.  

At VA examination in February 2000 the veteran complained of 
a questionable cyst on his left scrotum.  Genitourinary 
examination revealed a small palpable cyst, nontender, 
approximately 1/2 cm by 1/2 cm in the left testicle.  The 
diagnosis was left testicular cyst with negative ultrasound, 
according to the veteran.  

VA treatment records from September 1999 to September 2005 
include an April 2003 scrotal ultrasound, which revealed a 
2.5 cm cystic lesion on the superior aspect of the left 
testes.  The physician noted that this finding was most 
consistent with a diagnosis of epididymal cyst.  No other 
abnormality was identified on either side.  In September 2003 
the veteran presented with complaints of throbbing pain, and 
examination revealed a left epididymal cyst.  As discussed in 
the introduction, service connection for the left testicular 
cyst has been established.  The VA treatment records include 
no diagnoses of a left varicocele.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there has been no competent diagnosis of a 
current left varicocele.  While the veteran is competent to 
report symptoms, as he stated in December 2000 that the left 
varicocele was limiting his life, as a layperson, he is not 
competent to diagnose a left varicocele.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

There is simply no medical evidence of record indicating a 
current diagnosis of a left varicocele.  In the absence of a 
current disability, the elements of a successful service 
connection claim cannot be satisfied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Genital Herpes

Service medical records from the veteran's second period of 
service include his October 1998 retirement physical, at 
which time the examiner noted a history of recent genital 
herpes.  

At VA examination in February 2000, the veteran reported 
episodes of herpes, with his last episode in December 1999, 
and the diagnosis was herpes, asymptomatic today.  An October 
2000 VA treatment record notes that the veteran presented for 
evaluation of a 1/2 cm blister type lesion on the penis.  A 
genital herpes culture was ordered, the result of which was 
herpes simplex type 2 isolated, identified by 
immunofluorescence.  

The veteran underwent VA examination in April 2002 to 
evaluate genital herpes.  At the time of this examination, 
the veteran reported that his herpes condition was the same 
condition as his service connected left testicular cyst.  He 
described developing a rash on the side of his penis and part 
of his testicle in 1993.  He described this rash as itchy, 
painful, red, and vesicular.  He stated that he did not 
report this condition to the medical unit, and only self-
medicated with over the counter topical medications.  

Since service, the veteran described lesions on the left side 
of the penis and part of the left scrotum every 2 to 3 
months.  He indicated that these recurrences were triggered 
by stressful events.  On physical examination the veteran had 
normal adult male external genitalia.  Here was no tenderness 
or discharge, and no active lesions were noted.  There was 
evidence of chronic changes in the left scrotum, most likely 
due to scratching.  In general, there was no evidence of 
acute recurrence, no clinically significant physical 
examination findings, and no evidence of active infection or 
irritation.  

Despite the findings on examination, the examiner, following 
review of the claims file and examination of the veteran, 
summarized that the veteran had a history of recurrent 
culture-proven herpes simplex type 2, also called genital 
herpes, that was first diagnosed in military service, and 
that he had experienced recurrences as described.  The 
examiner opined that, while there was no current active 
lesion, his history was very suggestive, at least as likely 
as not, of recurrent genital herpes.  The examiner concluded 
by stating that this recurrent genital herpes was at least as 
likely as not the same as the service connected left 
testicular cyst.  

Based on the foregoing, the Board finds that service 
connection for genital herpes is warranted.  The veteran 
clearly has a current diagnosis of genital herpes, as 
indicated by the October 2000 culture, and the April 2002 VA 
examiner's impression of recurrent genital herpes.  

In addition, service medical records note a history of recent 
genital herpes.  It is unclear whether this note is simply 
the physician's record of a history provided by the veteran.  
Even if the noted history of genital herpes in the service 
medical records is no more than a record of the veteran's 
reported history, the April 2002 VA examiner opined that the 
veteran had a history of recurrent culture-proven genital 
herpes that was first diagnosed in service.  

The examiner formed his opinion based on review of the claims 
file, the veteran's reported history, and examination of the 
veteran.  The history reported by the veteran on examination 
is not contradicted by the record, therefore, the examiner's 
opinion is competent evidence.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Thus, the second element of 
the service connection claim is satisfied.  

Because the examiner opined it was at least as likely as not 
that the veteran had recurrent genital herpes, which was 
first diagnosed in service, with recurrences every 2 or 3 
months, the Board finds that the criteria of a nexus between 
service and the current genital herpes is established.  There 
is no conflicting opinion of record.  Accordingly, resolving 
all doubt in favor of the veteran, the Board concludes that 
entitlement to service connection for genital herpes is 
warranted.  




















							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin condition 
is reopened.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a left varicocele 
is reopened.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral ankle 
condition is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for an eye condition 
is reopened.    

New and material evidence having been submitted, the 
veteran's claim for service connection for a right hip 
condition is reopened.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a left inguinal 
hernia is reopened.  

New and material evidence having been submitted, the 
veteran's claim for service connection for genital herpes is 
reopened.  

Entitlement to service connection for a left varicocele is 
denied.  

Entitlement to service connection for genital herpes is 
granted.  


REMAND

While the November 1999 rating decision described the 
evidence considered in adjudicating the veteran's claims as 
service medical records for both periods of active service, 
review of the record reveals that only service medical 
records from the second period of service have been 
associated with the claims file.  Service medical records 
from the first period of service are pertinent to the claims 
on appeal, specifically, as the veteran indicated in his 
September 1999 claim that the onset of his left inguinal 
hernia was in 1975, and the February 1976 VA examination 
included a diagnosis of a left inguinal hernia.  VA's duty to 
assist requires that an attempt be made to associate these 
records with the claims file.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

Further, in regard to the left inguinal hernia, the veteran 
reported in an August 1979 statement that he was involved in 
an accident while on active duty for training for the 
reserves at Fort Drum, New York, which required surgery for 
his hernia.  He has submitted a report of accidental injury 
indicating his military organization, Co. C, 448th Heavy 
Combat Engineering, included the date of the accident, July 
26, 1979, and submitted his order numbers, 84-1 and 65-2 for 
a total of 16 days of active duty for training.  

In December 1979 and March 1981, the RO made requests for all 
available military medical records, verification of the 
period of service in which the accident occurred, a line of 
duty determination, and the last military duty day pay was 
granted.  The claims file does not include any responses to 
these requests.  On remand, another attempt should be made to 
verify the veteran's reported reserve service from November 
1975 to November 1980, including all periods of active duty 
for training.  All service medical records for any period of 
reserve service should be associated with the claims file.  
38 U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, service medical records include 
complaints regarding and treatment for a skin condition, 
testicular masses, bilateral ankle conditions, an eye 
condition, and a right hip condition.  In addition, the 
veteran has presented evidence, or reported symptoms of, a 
current skin condition, left varicocele, bilateral ankle 
condition, eye condition, right hip condition, and left 
inguinal hernia.  

The veteran submitted statements in August 2003, April 2004, 
and November 2005 which can be read as reporting continuity 
of symptomatology of the skin, bilateral ankle, eye, and 
right hip conditions, as well as the left inguinal hernia.  
The reports of continuity of symptomatology serve to trigger 
VA's duty to provide an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Although the veteran was afforded VA examinations to evaluate 
his left inguinal hernia in February 1976 and January 1980, 
these examinations do not include any discernable opinion as 
to etiology of the left inguinal hernia.  In addition, the 
veteran reported right hip pain at a VA examination in 
February 2000, however, this examination did not include any 
diagnosis or etiological opinion regarding this pain.  As 
such, VA examinations are needed to determine whether the 
veteran has any current disabling skin condition, bilateral 
ankle condition, eye condition, right hip condition, and left 
inguinal hernia, and, if so, whether any of those 
disabilities are related to service.  

The veteran's tension headaches and left testicular cyst were 
most recently evaluated at VA examination in February 2000.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

A September 2000 VA treatment record noted that the veteran's 
headaches had been progressively worsening over the last 3 to 
4 years.  In his December 2000 NOD, the veteran stated that 
his tension headaches and left testicular cyst were getting 
worse.  As such, the veteran is entitled to VA examinations 
to evaluate the severity of these service connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available service medical records from 
the veteran's first period of service.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

2. Contact the service department or any 
other appropriate agency to obtain 
records verifying any reserve service, 
specifically any active duty for training 
in July 1979, and any service medical 
records associated with any reserve 
service.  If no such records can be 
found, or if they have been destroyed, 
ask for specific, written, confirmation 
of that fact.  

3.  Schedule the veteran for VA 
examinations for the claimed skin 
condition, bilateral ankle condition, eye 
condition, right hip condition, and left 
inguinal hernia.  The examiner(s) should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has a current 
disability in regard to each of these 
claimed conditions and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
The examiner(s) should offer a complete 
rationale for all opinions given.  

4.  Schedule the veteran for a VA 
examination to evaluate the veteran's 
tension headaches.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  The examiner should indicate 
whether the tension headaches cause 
prostrating attacks and, if so, the 
frequency of such attacks.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

5.  Schedule the veteran for a VA 
examination to evaluate the veteran's 
left testicular cyst.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  

The examiner should clearly identify the 
veteran's subjective complaints, as well 
as all symptoms that are clinically 
manifested and associated with the left 
testicular cyst.  The examiner should 
comment upon the extent of any voiding 
dysfunction (urinary frequency, leakage, 
and obstructed voiding).  Specifically, 
the examiner should indicate the daily 
frequency of both daytime and nighttime 
voiding.  In addition, the examiner 
should identify any indications of 
obstructed voiding or urinary tract 
infection and any treatment and 
medications required to manage those 
symptoms.  

The examiner should also comment on the 
extent of any renal dysfunction, 
specifically, the existence of any 
albumin, edema, hypertension, or decrease 
in kidney function.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

6.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters being remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


